      Case 2:15-cv-01220-KJM-AC Document 56 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON MONTGOMERY,                                  No. 2:15-cv-1220 KJM AC P
12                        Petitioner,
13            v.                                         ORDER
14    S. PEERY,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 21, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 53. Petitioner

23   has filed objections to the findings and recommendations, but has not explained why his petition

24   should not be dismissed for failure to prosecute. ECF No. 54.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                         1
     Case 2:15-cv-01220-KJM-AC Document 56 Filed 03/17/21 Page 2 of 2


 1

 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed October 21, 2020, are adopted in full;
 4          2. Petitioner’s petition for writ of habeas corpus (ECF No. 1) is dismissed without
 5   prejudice for failure to prosecute; and
 6          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 7   § 2253.
 8   DATED: March 17, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
